Citation Nr: 1722533	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, including as due to radiation exposure.

2.  Entitlement to service connection for anemia, including as due to radiation exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

This case was previously before the Board in October 2014, at which time the issues on appeal were remanded for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran performed duties as a jet aircraft mechanic that required him to work in proximity to aircraft containing radar technology. 

2.  The Veteran is not considered a "radiation-exposed Veteran," but it is conceded that the Veteran may have been exposed to radiation during his active service. 

3.  The Veteran's thyroid cancer was not manifested in active service or within one year of service discharge, and is not otherwise etiologically related to such service, including as due to exposure to radiation.

4.  The Veteran's anemia was not manifested in active service or within one year of service discharge, and is not otherwise etiologically related to such service, including due to exposure to radiation.


CONCLUSIONS OF LAW

1.  Thyroid cancer was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2016).

2.  Anemia was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.309, 3.311. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the October 2014 remand, the RO sought outstanding medical treatment records from VA medical facilities in Fresno, Sepulveda, Wadsworth, Bakersfield, and Reno.  A review of the record indicates that all available records have been obtained and added to the claims file.  Of note, the VA system in Reno submitted a letter in April 2017 after a lengthy search for treatment records concluding that they have no records for the Veteran from January 1988 to December 1997.  The Veteran was informed of the multiple attempts to obtain all records from January 1988 and was requested to submit any supporting evidence.  Given the extensive search conducted and the multiple determinations that no records are available prior to 1997, VA concludes that the records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2016).   

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Thyroid Cancer

The Veteran asserts that service connection for thyroid cancer is warranted.  Specifically, he has contended that while working as a jet aircraft mechanic at George Air Force Base (AFB) from 1970 to 1971, he was exposed to functioning radar systems when avionics technicians would bypass safety switches in order to test such radar systems on F-4C aircraft.  

Service connection based upon exposure to radiation can be awarded three ways: 1) pursuant to 38 C.F.R. § 3.309(d), 2) under 38 C.F.R. § 3.311, or 3) on the basis of direct, or in certain cases presumptive, service connection.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997), see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).

A.  Service Connection under 38 C.F.R. § 3.309 

First, if a Veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and was a "radiation-exposed Veteran," then it will be presumed that the disease was incurred in service, and service connection would be established for the disease.  Under 38 C.F.R. § 3.309(d)(3), a "radiation-exposed Veteran" is defined as a Veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a "radiation-risk activity." 

The Board emphasizes that "radiation-exposed Veteran" has a specific regulatory definition, and the Board's finding in this regard does not negate the possibility of actual exposure to ionizing radiation.  "Radiation risk activities" are specifically defined, as well.  They include onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the occupation of Hiroshima or Nagasaki between August 6, 1945, and July 1, 1946; being a POW in Japan (or service in Japan immediately after internment) with opportunity for exposure comparable to occupation forces in Hiroshima or Nagasaki; service for at least 250 days before 1992 at gaseous diffusion plants in Paducah, Kentucky, or Portsmouth, Ohio, or at K25 area at Oak Ridge, Tennessee; and service before January 1, 1974, on Amchitka, Island, if exposed to ionizing radiation during duty related to Long Shot (1965), Milrow (1969) or Cannikin (1971) underground nuclear tests.  See 38 C.F.R. § 3.309(d)(3)(ii). 

Cancer of the thyroid is among the diseases listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  The Veteran was diagnosed with metastatic papillary carcinoma of the thyroid in March 1997 and underwent a thyroidectomy and lymph node dissection.  Radiation treatment was conducted in April 1997 and a follow-up radioblation procedure with iodine therapy was completed in December 1999.  The Veteran takes thyroid replacement medication and is monitored regularly for signs of recurrence.  As of the most recent medical treatment records in the claims file, he is status post total thyroidectomy.  

The Veteran's service personnel records confirm his contention that he served at George AFB in California from January 1970 to September 1971.  His records are silent for any service qualifying as "radiation risk activity" as defined under 38 C.F.R. § 3.309(d)(3)(ii).  The Veteran has not asserted that he engaged in any of the activities set out under 38 C.F.R. § 3.309(d)(3)(ii) and there is no other evidence of such activities in this case.  

As the evidence indicates that the Veteran did not participate in a "radiation-risk activity" as defined by 38 C.F.R. § 3.309(d)(3)(ii), the Veteran does not warrant presumptive service connection under 3.309(d) as a "radiation-exposed Veteran." 

B.  Service Connection under 38 C.F.R. § 3.311 

Next, the Board must consider whether the Veteran warrants service connection based on exposure to ionizing radiation under 38 C.F.R. § 3.311.  That regulation provides instruction on the development of claims, calling for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Pursuant to 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation and specifically includes thyroid cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims (such as the current claim), 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii). 

As this claim was not based upon participation in atmospheric nuclear testing, or participation in the American occupation of Hiroshima or Nagasaki, the RO requested the Veteran's DD 1141 or other records evidencing exposure to radiation.  Additionally, a dose estimate was requested from the Air Force Medical Operations Agency (AFMOA) of radiation exposure during service.  Finally, a VA medical opinion was obtained in June 2016 to determine whether it was at least as likely as not (50 percent or greater probability) that the Veteran's current thyroid disorder was due to or the result of in-service exposure to radar or other energy emitting aviation navigational aids.

As noted above, the Veteran has contended that while working as an aircraft mechanic in service he was exposed to functioning radar.  He testified in an August 2014 hearing that the aircraft were parked nose to nose, and he was always directly in front of a plane at any time.  He further testified that technicians would routinely bypass ground safety switches in order to test the radar systems, that he was not given safety equipment or training regarding the testing, and that he believed that safeguards were in place today to avoid such a circumstance that were not in place in the 1970s.  To support his claim, the Veteran submitted a medical treatise on papillary carcinoma of the thyroid that stated that although the cause of that cancer is unknown, and a genetic defect may be involved, high-dose external radiation to the neck increased the risk of developing thyroid cancer.

A January 2008 PIES request indicated that a DD 1141 for the Veteran was not a matter of record.  

In a November 2008 memorandum, the following reply was received from AFMOA: 

"In response to your request, we queried the USAF Master Radiation Exposure Registry (MRER) for this veteran for records of occupational ionizing radiation exposure monitoring.  We found no external or internal exposure data on this individual....The potential for exposure to ionizing radiation when working near some radar systems does exist, but we are unable to determine what specific exposures may have resulted for this veteran.  A meta-analysis was performed on all Air Force personnel who were entered in the Air Force dosimetry program based on their potential for exposure to radar systems.  Over 46,000 dosimetric readings were reviewed from personnel that included radar operators, radar maintenance technicians, and radar administrative/supply personnel.  Based on this research, the maximum lifetime dose recorded for any of the individuals monitored were 670 mrem (radar maintenance technician).  Please also note, of the 4,138 individuals monitored only 5% (217) had any measurable dose, and only four individuals had lifetime doses greater than 300 mrem.  For comparison, the average annual exposure to background radiation for people in the United States is 240 mrem.  With respect to radiofrequency radiation, the consensus of scientific advisory bodies, such as the National Council on Radiation Protection and Measurements (NCRP), the World Health Organization (WHO), and the National Radiological Protection Board (NRPB) is that there are no long-term effects (including cancer) from low-level exposures to radiofrequency radiation.  An extensive epidemiological study of Navy personnel working with radar systems did not find any adverse health effects that could be attributed to RFR exposure."

The June 2016 VA medical opinion stated that, based on the claimed exposure and the dose estimate, any exposure to radiation in service was considered low risk and not significant at the Veteran's age of exposure (ages 21 to 23) in order to cause thyroid cancer.  The clinician also included in her rationale, as per peer-reviewed literature in UpToDate, that the risk of thyroid cancer was higher in patients exposed to radiation before age 15 and that the risk decreased with increasing age at exposure, with little apparent risk with exposure after age 20.  She further noted from a review of medical treatises that a number of national and international peer review groups have concluded that there is no clear evidence of links between radiofrequency exposure and excess risk of cancer, though due to the differences in design and execution of such studies, further studies were necessary.  Finally, the VA clinician discussed the treatise evidence submitted by the Veteran; she noted that the treatise reported that high-dose external radiation was a risk factor, but that no evidence was found that the Veteran had a high radiation exposure risk during his service, and again reiterated that his age at the time of service was a low-risk age for cancer from radiation exposure.  

The opinion concluded that it was less likely than not that the Veteran's thyroid disorder was due to or the result of in-service exposure to radar or other energy-emitting aviation navigational aids, there was no evidence that he was exposed to high levels of radiation, and that there was no pertinent or statistically significant medical literature at the time that supported that radar or other energy emitting aviation navigational cause thyroid cancer. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Id.; 38 C.F.R. § 3.159(a)(2). 

Based upon the evidence of record, the Board finds that the Veteran's thyroid cancer was not due to his exposure to ionizing radiation.  Particularly, the Board finds persuasive the dose estimate and the opinion of the VA clinician regarding the likelihood of the Veteran's thyroid cancer being the result of his exposure to radiation while he was in active service.  

The dose estimate took into account the Veteran's military personnel history and was based upon studies of radiation health risks related to the doses of radiation to which the Veteran could have been exposed in service, due to his work near radar systems.  Based upon this information and peer-reviewed medical literature, the VA clinician provided an opinion that such low-dose exposure, in addition to the age at which the Veteran would have been exposed, would not be considered a significant health risk.  Additionally, this dose estimate and the resulting opinion, is supported by the fact that the Veteran's records do not include any evidence indicating increased radiation exposure such as DD 1141 forms and that the Veteran's military occupational specialty of jet aircraft mechanic would not indicate (nor has the Veteran asserted) that he was directly working on the maintenance or operation of radar systems or radiofrequency navigation systems.  

The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Rucker, 10 Vet. App. at 74.

Articles and treatises tend to be general in nature and to not relate to the specific facts in a given Veteran's claim.  In the present case, the article submitted by the Veteran falls into this general category.  Further, the article is not combined with an opinion of a medical professional.  However, the VA clinician did relate the article to the specific facts of the Veteran's claim and explained why it could not be determinative in his situation.

The Board notes that the opinion of the VA clinician is the only medical opinion that has been associated with the record regarding whether the Veteran's thyroid cancer is due to his in-service exposure to radiation.  To the extent that the Veteran argues that his thyroid cancer was related to his exposure to radiation, this type of complex medical opinion is beyond the capacity of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Rather, medical evidence analyzing the amount of exposure, the type of cancer, and the passage of time between the exposure and the development of the cancer is required. 

In sum, although the Veteran may have been exposed to radiation and developed thyroid cancer post-service, the evidence does not reflect an etiological nexus between the two events.  As explained above, 38 C.F.R. § 3.311 does not create a presumption of service connection and a link between the radiation risk activity and thyroid cancer is required.  Accordingly, despite the benefit of the doubt being given to the Veteran, service connection for thyroid cancer under 38 C.F.R. § 3.311 is not warranted

C.  Direct Service Connection for Thyroid Cancer

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  Combee v. Brown, 34 F.3d 1039, 1043-4 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct service connection for thyroid cancer.

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors.  Presumptive service connection for chronic diseases must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations to a degree of 10 percent disabling or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, the Veteran was first treated for thyroid cancer after a VA diagnosis of papillary carcinoma in March 1997, shortly after which he underwent a thyroidectomy.  Thus, there is no evidence that the Veteran's thyroid cancer had manifested to a degree of 10 percent or more within one year of separation from service.  The Veteran's medical records indicated that he developed a mass on the right side of his neck and sought treatment in the late 1990s, well after his period of service, until his thyroid surgery.  Thus, there is also no evidence of a continuity of symptomatology since service.

The remaining questions, therefore, are whether there is evidence of an in-service occurrence of the disease and medical evidence of a nexus or relationship between the current disability and the in-service occurrence of the disease. 

Service treatment records (STRs) fail to reflect any complaints, treatment or diagnoses of thyroid cancer.  Further, there are no reports of symptoms or complaints of a mass or goiter, significant weight loss, or significant weight gain in service.  Therefore, there is no relevant in-service occurrence or incident on which to base direct service connection.

In sum, the evidence of record weighs against a finding that the Veteran's thyroid cancer had causal origins in service.  As there is no evidence of a link between the Veteran's thyroid cancer and an in-service event, injury or disease, service connection is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet.App. at 49 (1990).

II.  Anemia

The Veteran has also contended that he suffers from chronic anemia as a result of his service.  Specifically, he stated that the anemia was a result of exposure to radiation incurred in the performance of his duties as a jet aircraft mechanic.

As discussed above, service connection based upon exposure to radiation can be awarded three ways.  Here, service connection under 38 C.F.R. 3.309 is not warranted as anemia is not a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and, as outlined above, the Veteran was not a "radiation-exposed Veteran."  Service connection is also not warranted pursuant to 38 C.F.R. § 3.311, as anemia is not an enumerated "radiogenic disease."  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

Service connection may still be warranted on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, anemia is classified as a chronic disease under 38 C.F.R. § 3.309(a).  The rating criteria for anemia define 10 percent disabling as hemoglobin at 10 gm/100 ml or less with findings such as weakness, easy fatigability, or headaches.  See 38 C.F.R. § 4.117, Diagnostic Code 7700 (2016). 

The Veteran's STRs are silent as to any complaint or diagnosis of anemia.  The Veteran stated at the August 2014 hearing that he experienced severe anemic symptoms in 1986 to 1987 for which he was treated with iron supplements.  Subsequent medical records list chronic anemia as an active problem, for which no additional treatment was prescribed.  In a VA medical record from June 2014, the clinician stated that the Veteran suffered from minimal anemia that was probably secondary to his diverticular disease and that a significant gastroesophageal blood loss anemia was seriously doubted.  In September 2014, a VA treatment record indicated the Veteran's chronic anemia was currently inactive.

At the outset, the Board finds that presumptive service connection for anemia due to chronicity is not warranted.  Specifically, there is no showing of anemia manifesting to a degree of 10 percent or more within the first post-service year or a continuity of symptoms since service.  Indeed, the Veteran's anemia did not manifest at all until years later.  Therefore, service connection for anemia, on a presumptive basis as a chronic disease, is not warranted in this case.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Further, although the Veteran has received treatment for anemia, direct service connection must be denied because there is no evidence that anemia manifested or was otherwise incurred in the Veteran's active military service.  38 C.F.R. §§ 3.303(a).

The Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303(a) (2016).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49 (1990).







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for thyroid cancer is denied. 

Service connection for anemia is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


